IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kyle J. Sampson,                               :
                             Appellant         :
                                               :
                      v.                       :
                                               :
Bureau of Administrative                       :   No. 1296 C.D. 2019
Adjudication                                   :   Submitted: September 25, 2020


BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                 FILED: December 8, 2020

              Kyle J. Sampson (Sampson) appeals pro se from the Philadelphia
County Common Pleas Court’s (trial court) August 15, 2019 order granting in part
and denying in part Sampson’s appeal from the City of Philadelphia’s Bureau of
Administrative Adjudication (BAA).1 Sampson presents one issue for this Court’s
review: whether the trial court erred by not granting Sampson’s Motion for
Sanctions. After review, we quash Sampson’s appeal.
              The Philadelphia Parking Authority (Authority) issued Sampson three
parking citations (collectively, Tickets) for violating various Sections of the
Philadelphia Traffic Code.2 Sampson appealed from the Tickets to the BAA and
submitted documentation, i.e., a letter and photographs, to dispute the Tickets. After
review, a BAA hearing examiner determined that Sampson was liable for the
Tickets. Sampson appealed from the hearing examiner’s decision, relying on the

       1
         The BAA is a finance unit under the City of Philadelphia’s Office of the Director of
Finance, which provides administrative hearings for the adjudication of disputed parking tickets
pursuant to the Local Agency Law, 2 Pa.C.S. §§ 105, 551-55, 751-54.
       2
         The Philadelphia Code, Title 12, as amended, added by ordinance effective May 6, 1958.
same letter and photographs submitted at his first hearing. On January 4, 2019, the
BAA Appeal Panel issued its written findings and determination affirming the BAA
hearing examiner’s decision. On January 18, 2019, Sampson appealed from the
BAA Appeal Panel’s decision to the trial court. On August 15, 2019, the trial court
dismissed Ticket No. 769795675 and upheld Ticket Nos. 769537382 and
7665303067.
             On September 13, 2019, Sampson appealed to this Court.               On
September 26, 2019, the trial court ordered Sampson to file a Concise Statement of
Errors Complained of on Appeal pursuant to Rule 1925(b) (Rule 1925(b) Statement).
Sampson failed to file a Rule 1925(b) Statement. On November 18, 2019, the trial
court filed its Rule 1925(a) opinion requesting that this Court dismiss the appeal for
Sampson’s failure to file his Rule 1925(b) Statement. By December 2, 2019 Order,
this Court directed the parties to address in their principal briefs on the merits, or
other appropriate motion, whether Sampson preserved any issues on appeal in light
of his failure to file a Rule 1925(b) Statement.
             Concerning his failure to file a Rule 1925(b) Statement, Sampson
states:

             [Sampson] failed to file a [Rule 1925(b) Statement].
             [Sampson] respectfully seeks this Honorable Court’s
             forgiveness. [Sampson] was confused as to what a
             ‘Concise Statement of Matters’ was. He called the Clerk’s
             Office of the Commonwealth Court. He was repeatedly
             told that ‘we didn’t send you anything’ or ‘that’s not from
             us[.]’ He was under the impression that once the matter
             left the [trial court], he was done with that court and all
             matters were with the Commonwealth Court. Again,
             [Sampson] [r]espectfully prays for this Honorable
             Court[’]s forgiveness.




                                          2
Sampson Br. at 2-3.3 The BAA rejoins that the trial court’s order should be affirmed
because Sampson failed to file a Rule 1925(b) Statement and, thus, waived any
issues on appeal.
               The    Pennsylvania       Supreme      Court     has    long    established     in
Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), that any issues not raised in a Rule
1925(b) Statement will be deemed waived. In Commonwealth v. Hill, 16 A.3d 484,
494 (Pa. 2011), the Pennsylvania Supreme Court reinforced its ruling in Lord,
explaining:

               We yet again repeat the principle first stated in Lord that
               must be applied here: ‘[I]n order to preserve their claims
               for appellate review, [a]ppellants must comply whenever
               the trial court orders them to file a [Rule 1925(b)
               Statement]. Any issues not raised in a [Rule] 1925(b)
               [S]tatement will be deemed waived.’ [Lord,] 719 A.2d at
               309.

Hill, 16 A.3d at 494.
               “[I]n determining whether an appellant has waived his issues on appeal
based on non-compliance with [Rule 1925(b)], it is the trial court’s order that triggers
an appellant’s obligation under the rule, and, therefore, we look first to the language
of that order.” Berg v. Nationwide Mut. Ins. Co., Inc., 6 A.3d 1002, 1007-08 (Pa.
2010) (plurality). In Berg, the issue before the Pennsylvania Supreme Court was
“[w]hether the [Pennsylvania] Superior Court erred in finding waiver of all appellate
issues for failing to serve the trial judge with a [Rule 1925(b) Statement], when the
trial judge’s order directing a [Rule 1925(b)] Statement, failed to include language
mandated by paragraphs (b)(3)(iii) and (iv) of [] Rule 1925(b).” Berg, 6 A.3d at
1005.

        3
         This statement was part of Sampson’s “Statement of the Case.” Sampson did not
reference his failure to file his Rule 1925(b) Statement elsewhere in his brief. Sampson Br. at 2.

                                                3
                The Pennsylvania Supreme Court explained:

                [T]he trial court’s order instructed Appellants to ‘file with
                the [c]ourt, and a copy with the trial judge, a Concise
                Statement of Errors Complained of on Appeal pursuant to
                [Rule] 1925(b) within twenty-one (21) days of the
                issuance of this order.’ Order, 1/3/08 (emphasis added).
                Despite any suggestion to the contrary, the express
                language of his order did not instruct [the a]ppellants to
                serve a copy of their [Rule] 1925(b) Statement on the trial
                judge; rather, it directed [the a]ppellants to file copies of
                their [Rule] 1925(b) Statement with the court and with the
                trial judge. Although the instruction to file a document
                with a trial judge is an oddity, we conclude [the a]ppellants
                substantially complied with this directive by presenting a
                copy to the prothonotary of Berks County.

Berg, 6 A.3d at 1008. The Berg Court’s holding was limited to its facts, as explained
therein:

                [The Berg Court] hold[s] that the issues raised in [the
                a]ppellants’ [Rule] 1925(b) Statement were not waived,
                despite the fact that the statement was not personally
                served on the trial judge, where personal service was
                attempted by counsel and thwarted by the prothonotary,
                and where the [trial] court’s Rule 1925([b]) order
                specified ‘filing’ and not ‘service.’[4]

       4
           Indeed, the Pennsylvania Supreme Court noted:

                We do not mean to suggest . . . that the trial court’s order ‘trumps
                Rule 1925(b).’ See Dissenting Opinion . . . , 6 A.3d at 1018. We
                simply recognize the unique position in which [the a]ppellants
                were placed as a result of the trial court’s failure to adhere to the
                specific requirements of Rule 1925(b), the same rule under which
                the dissent concludes [the a]ppellants’ issues are waived.
Berg, 6 A.3d at 1010 n.16 (emphasis added). The Berg Court further noted: “Our decision is based,
in part . . . on [the a]ppellants’ substantial compliance with the express terms of the trial judge’s
order.” Berg, 6 A.3d at 1010 n.17.




                                                 4
Berg, 6 A.3d at 1012 (emphasis added).

            Here, the trial court’s order directed:

            [Sampson] must file a Concise Statement of Errors
            Complained of on Appeal pursuant to [Rule] 1925(b). The
            [Rule] 1925(b) Statement shall be filed no later than
            twenty-one (21) days after entry of th[e] [o]rder. Any
            issue not properly included in th[e] [Rule 1925(b)]
            Statement shall be deemed waived.

Trial Ct. September 26, 2019 Order (Trial Ct. Order).
            Rule 1925(b)(3) expressly requires:

            Contents of order. The judge’s order directing the filing
            and service of a [Rule 1925(b)] Statement shall specify:
                (i) the number of days after the date of entry of
                the judge’s order within which the appellant
                must file and serve the [Rule 1925(b)] Statement;
                (ii) that the [Rule 1925(b)] Statement shall be
                filed of record;
                (iii) that the [Rule 1925(b)] Statement shall be
                served on the judge pursuant to paragraph (b)(1)
                and both the place the appellant can serve the
                [Rule 1925(b)] Statement in person and the
                address to which the appellant [can] mail the [Rule
                1925(b)] Statement. In addition, the judge may
                provide an email, facsimile, or other alternative
                means for the appellant to serve the [Rule 1925(b)]
                Statement on the judge; and
                (iv) that any issue not properly included in the
                [Rule 1925(b)] Statement timely filed and served
                pursuant to subdivision (b) shall be deemed
                waived.

Pa.R.A.P. 1925(b)(3) (emphasis added).
            This Court recognizes that the trial court’s order did not comply with
Rule 1925(b)(3)(iii). However, the trial court is not requesting that the appeal be

                                          5
dismissed because Sampson did not serve the trial judge but, rather, because
Sampson did not file a Rule 1925(b) Statement. Because the trial court’s order
specified that Sampson “must file” his Rule 1925(b) Statement, the time that the
Rule 1925(b) Statement “shall be filed,” and that any issue not included in the Rule
1925(b) Statement “shall be deemed waived,” Sampson was made fully aware of the
consequences of not filing a Rule 1925(b) Statement. Trial Ct. Order.
             Moreover, Sampson’s claim that he did not know what a Rule 1925(b)
Statement was, does not absolve him of his failure to file it.

             This holding comports with [the Pennsylvania Supreme]
             Court’s view on pro se litigants.           See Vann v.
             Unemployment Comp[.] [Bd.] of Rev[.], . . . 494 A.2d
             1081, 1086 ([Pa.] 1985) (pro se litigant must to some
             extent assume the risk that his lack of legal training will
             prove his undoing); Commonwealth v. Abu-Jamal, . . . 555
             A.2d 846, 852 ([Pa.] 1989) (pro se litigant ‘is subject to
             same rules of procedure as is a counseled defendant; he
             has no greater right to be heard than he would have if he
             were represented by an attorney’); [s]ee also, Jones v.
             Rudenstein, . . . 585 A.2d 520, 522 [(Pa. Super.)], appeal
             denied, 600 A.2d 954 ([Pa.] 1991) (pro se litigant not
             absolved of complying with procedural rules and courts
             have no affirmative duty to walk pro se litigant through
             the rules).

Peters Creek Sanitary Auth. v. Welch, 681 A.2d 167, 170 n.5 (Pa. 1996).
Accordingly, this Court is constrained to quash Sampson’s appeal for his failure to
file his Rule 1925(b) Statement as the trial court ordered.
             For all of the above reasons, Sampson’s appeal is quashed.



                                        ___________________________
                                        ANNE E. COVEY, Judge



                                          6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kyle J. Sampson,                          :
                           Appellant      :
                                          :
                   v.                     :
                                          :
Bureau of Administrative                  :   No. 1296 C.D. 2019
Adjudication                              :


                                       ORDER

            AND NOW, this 8th day of December, 2020, Kyle J. Sampson’s appeal
from the Philadelphia County Common Pleas Court’s August 15, 2019 order is
QUASHED.


                                        ___________________________
                                        ANNE E. COVEY, Judge